Citation Nr: 0207848	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  92-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral leg and/or 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 13, 1981, to August 29, 1981.  This case initially came 
before the Board of Veterans' Appeals (Board) on appeal of a 
July 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In October 1993, March 1995, September 1997, and December 
1999 the Board remanded the case so that additional 
development of the evidence could be accomplished.  The case 
is now ready for appellate review.  


FINDING OF FACT

It is not shown that the appellant has a leg or knee 
disability related to service or to any injury therein.  


CONCLUSION OF LAW

Service connection for a bilateral leg and/or knee disorder 
is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to notice and the duty to assist.

Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case..  
[The Board notes that two cases of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Dyment v. 
Principi, No. 00-7075 (Fed. Cir. April 24, 2002) and Bernklau 
v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002) have 
recently held to the contrary, i.e., that the "duty to 
assist" provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  Regardless, 
the applicability of the VCAA in the instant case is a moot 
point, as all pertinent mandates of the VCAA and implementing 
regulations have been satisfied.  

The appellant was notified via rating decision dated in July 
1991, statement of the case dated in August 1992, and 
supplemental statements of the case dated in October 1992, 
May 1994, January 1996, February 1999, and October 2000 as to 
why her claim was denied.  In February 2002 she was informed 
of pertinent provisions of the VCAA.  

The RO has obtained the majority of the appellant's service 
treatment records from her approximately 7 weeks of active 
duty for training (ACDUTRA).  Review of the record shows that 
both the Board and the RO, on several occasions, have sought, 
through all appropriate means, to ascertain whether the 
appellant had been afforded a separation examination, and, if 
so, to obtain the report.  A recent response from the 
National Personnel Records Center (NPRC), dated in February 
2002, indicates that a separation/retirement physical 
examination report for the appellant was not on file at NPRC.  
The Board notes that the NPRC had the appellant's correct 
Social Security number at the time that it did the search for 
records.  The Board further observes that repeated attempts 
to obtain a separation examination report from the Army 
National Guard Division of the State of New Mexico have also 
proved unsuccessful.  The appellant was contacted by the RO 
in 1998 and asked to indicate whether she had had a 
separation physical examination.  She did not respond.  She 
has not identified any pertinent medical records which remain 
outstanding.  She has been afforded a VA examination.  No 
further assistance to the appellant in the development of 
evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background

The appellant's service medical records include a Report of 
Medical Examination at National Guard enlistment, dated in 
May 1981, which shows that clinical evaluation of the 
appellant's lower extremities was normal.  An undated health 
record indicates that she complained of bilateral knee pain 
during basic training.  Chronic sprain in both knees 
secondary to physical activity was diagnosed.  Another health 
record dated in August 1981 reveals that she was seen for 
follow-up treatment for bilateral knee pain, caused by 
exercising or lifting weights.  The diagnosis was sprain 
secondary to physical activity.  

The appellant's postservice medical records include a private 
medical record dated in April 1991.  The appellant provided 
the physician a history of developing leg pains during 
military basic training.  She also complained of back pain, 
going into her hips and legs.  A finding of bilateral 
superior medial plica was reported.  
A private medical examination report dated in May 1991 shows 
diagnoses of muscle atrophy [of both legs] and osteoporosis.  
Bilateral X-rays of the appellant's knees were reported to be 
normal.  

On VA examination in April 1995 the appellant gave a history 
of having been injured while in service training.  History of 
knee abrasions, healed at the present time was diagnosed.  
Also diagnosed was moderate patella alta which may eventually 
lead to patellofemoral osteoarthritis.

On VA examination in December 1998 the appellant again 
provided a history of suffering injuries to her legs and 
knees during her period of active duty training.  The 
examiner opined, based on clinical and radiographic 
examination, that the appellant had osteoporosis, most likely 
due to nutritional deficiency.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

There is no competent evidence that the appellant has a 
bilateral leg and/or knee disorder related to her ACDUTRA.  
The most recent VA examination revealed that her only 
leg/knee disability was osteoporosis, likely due to 
nutritional deficiency.  The knee strain which had been noted 
on ACDUTRA was not found.

The only evidence of record to the effect that the appellant 
has a leg and/or knee disorder related to her period of 
ACDUTRA is in her own allegations.  As a layperson, she is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu, supra; 
Grivois v. Brown, 6 Vet. App. 136 (1994).  Hence, her opinion 
that she has lower extremity disability related to ACDUTRA is 
without probative value.  

Given the medical evidence and its review thereof, the Board 
finds that the appellant does not have a bilateral leg and/or 
knee disorder which was either incurred in or aggravated by 
ACDUTRA.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  Here however, the preponderance of the evidence is 
against the appellant's claim.  There is no reasonable doubt 
to resolve in her favor.  


ORDER

Service connection for a bilateral leg and/or knee disorder 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

